EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dohm Chankong on 5/21/2021.

The application has been amended as follows: 

Amendments to the Claims
This listing of claims will replace all prior versions, and listings, of claims in the application.
1-3.	(Cancelled)

4.	(Currently Amended) A point of sale (POS) device, comprising:
	an interactive interface of a touch screen configured to receive a selection of one or more items associated with a customer for a purchase while the touch screen is positioned in a first position; and
	at least one processor configured to:
detect when the touch screen is positioned in the first position or a second position;
while the touch screen is detected to be positioned in the first position:
receive an input indicating the purchase is to be deferred; 
save, responsive to receiving the input, purchase information as a data record associated with the customer data record, wherein the purchase information includes information about the one or more items; and

while the touch screen is detected to be positioned in the second position, receive account information associated with the customer; 
retrieve a customer data record based on the received account information;
determine at least one of the customer or any of the one or more items requires purchasing approval from a third party based on the customer data record;
in response to receiving an indication that the one or more items have been scanned and based on the determining, attempt to contact the third-party for the purchasing approval prior to receiving a form of payment; and
in response to receiving the purchasing approval from the third-party, accept the purchase of the one or more items; 
in response to not receiving the purchasing approval from the third-party, reject the purchase of the one or more items.

5.	(Previously Presented) The POS device of claim 4, wherein to attempt to contact the third-party for the purchasing approval, the at least one processor is further configured to:
determine whether contact information exists in at least one of a customer data record of the customer, a customer data record of a parent, or a customer data record of the third-party; and
	in response to determining that the contact information exists transmit, based on the contact information, a message to the third-party for the purchasing approval.

6. 	(Previously Presented) The POS device of claim 4, wherein the at least one processor is further configured to:

receiving a message from the third-party rejecting the purchase; or 
determining that no message from the third-party is received within a predetermined period of time after attempting to contact the third party. 
	7.	(Previously Presented) The POS device of claim 4, wherein the at least one processor is further configured to: 
receive an input, wherein the input includes at least one of an identification of the customer or an age of the customer. 

8.	(Previously Presented) The POS device of claim 7, wherein determining that the customer requires the purchasing approval from the third-party, the at least one processor is further configured to:
receive, based on the input, account information associated with the customer; and
determine, based on the account information and the input, that the customer requires the purchasing approval from the third party.

9.	(Previously Presented) The POS device of claim 7, wherein determining that any of the one or more items requires the purchasing approval from the third-party, the at least one processor is further configured to:
retrieve information associated with the one or more items, wherein the information indicates an age restriction for the one or more items; and
compare the input with the age restriction, wherein if the input indicates an age of the customer that is less than the age restriction, determining that any of the one or more items requires the purchasing approval from the third party.  

10.	(Previously Presented) The POS device of claim 4, wherein determining that any of the one or more items requires the purchasing approval from the third-party, the at least one processor is further configured to:
retrieve information associated with the one or more items, wherein the information indicates a price threshold of the one or more items; and
compare a price of the one or more items with the price threshold, wherein if the price is above the price threshold, determining that any of the one or more items requires the purchasing approval from the third party. 

11.	(Previously Presented) The POS device of claim 4, 
wherein the touch screen is further configured to change position by pivoting between the first and second positions, 
wherein when the touch screen is positioned in the first position, the POS device is configured to operate in an input state and when the touch screen is positioned in the second position, the POS device is configured operate in a purchase state. 

12.	(Cancelled) 

13.	(Previously Presented) The POS device of claim 4 wherein the at least one processor is configured further to:
process the selection of one or more items from an inventory provided to the POS device from a server over a network; 
during payment processing, enable the customer to pay for the selected one or more items;
transmit a signal to the server indicating the selected item has been purchased, wherein the server is configured to update the inventory based on the signal; and 
transition the POS device between the input state and the purchase state based on detected movement of the interactive interface. 
14.	(Currently Amended) A method for purchase processing by a POS device, comprising:
receiving, by the POS device, a selection of one or more items associated with a customer for a purchase while a touch screen of the POS device is positioned in a first position;
while the touch screen is detected to be positioned in the first position:
receiving an input indicating the purchase is to be deferred; 
saving, responsive to receiving the input, purchase information as a data record associated with the customer data record, wherein the purchase information includes information about the one or more items; and
deferring the purchase subsequent to saving the purchase information;
detecting when the touch screen is positioned in the first position or a second position;
while the touch screen is detected to be positioned in the second position, receiving, by the POS device, account information associated with the customer;
retrieving a customer data record based on the received account information;
determining that at least one of the customer or any of the one or more items requires purchasing approval from a third-party based on the customer data record; and 
attempting, prior to receiving a form of payment, to contact the third-party for the purchasing approval in response to the determining, 
wherein in response to not receiving the purchasing approval from the third-party, rejecting the purchase of the one or more items, 
wherein in response to receiving the purchasing approval from the third-party:
transitioning the POS device from an input state to a purchase state. 

15.	(Previously Presented) The method of claim 14, when the POS device is in the input state, further comprising: 
determining whether contact information exists in at least one of a customer data record of the customer, a customer data record of a parent, or a customer data record of the third-party; and
	transmitting, using the contact information, a message to the third-party for the purchasing approval if the contact information exists.
 
16.	(Previously Presented) The method of claim 14, when the POS device is in the input state, further comprising: 
receiving an input, wherein the input includes at least one an identification of the customer or an age of the customer. 

17.	(Previously Presented) The method of claim 16, when the POS device is in the input state, further comprising: 
receiving, based on the input, account information associated with the customer; and
determining, based on the account information and the input, that the customer requires the purchasing approval from the third party.

18.	(Previously Presented) The method of claim 14, wherein transitioning the POS device from the input state to the purchase state comprises determining that the touch screen of the POS device has pivoted from the first position to the second position. 

19.	(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving, by a POS device, a selection of one or more items associated with a customer for a purchase while a touch screen of the POS device is positioned in a first position; 
detecting when the touch screen is positioned in the first position or a second position;
while the touch screen is detected to be positioned in the first position:
receiving an input indicating the purchase is to be deferred; 
saving, responsive to receiving the input, purchase information as a data record associated with the customer data record, wherein the purchase information includes information about the one or more items; and
deferring the purchase subsequent to saving the purchase information;
after receiving account information associated with the customer while the touch screen is detected to be positioned in the second position, determining that at least one of the customer or any of the one or more items requires purchasing approval from a third-party based on the account information; and
attempting, prior to receiving a form of payment, to contact the third-party for the purchasing approval in response to the determining, 
wherein in response to not receiving the purchasing approval from the third-party, rejecting the purchase of the one or more items.

20.	(Previously Presented) The non-transitory computer-readable device of claim 19, the operations further comprising: 
determining whether contact information exists in at least one of a customer data record of the customer, a customer data record of a parent, or a customer data record of the third-party; and
	transmitting, using the contact information, a message to the third-party for the purchasing approval if the contact information exists .

21.	(Previously Presented) The non-transitory computer-readable device of claim 19, the operations further comprising:
receiving an input, wherein the input includes at least one an identification of the customer or an age of the customer. 

22.	(Previously Presented) The non-transitory computer-readable device of claim 21, the operations further comprising:
receiving, based on the input, account information associated with the customer; and
determining, based on the account information and the input, that the customer requires the purchasing approval from the third party.

23.	(Previously Presented) The non-transitory computer-readable device of claim 19, the operations further comprising:
detecting that the touch screen of the POS device has changed position and pivoted from the first position to the second position; and 
based on the detecting, switching the POS from an input state to the purchase state. 

24.	(Previously Presented) The POS device of claim 4, wherein attempting to contact the third-party for the purchasing approval comprises attempting to contact the third-party based on contact information identified within the customer data record.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mocko et al., US 2015/0363757 A1 (¶ 0018, detecting change in position of a display, e.g. movement of the display from a first orientation, viewable by the merchant, to a second orientation, viewable by a buyer)
	Tamura, US 2010/0262504 A1 (POS terminal with sensor to detect position of the display and control configured to display information on the display when the display is located in any one of the predetermined positions)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT A ZARE
5/22/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649